Citation Nr: 1638525	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-27 095A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with obsessive compulsive disorder, major depressive disorder, and attention deficit hyperactivity disorder (hereinafter PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 2003 to August 2009.  The Veteran had service in Southwest Asia, and was awarded the Iraq Campaign Medal and Army Commendation Medal, among other awards.

This case comes before the Board of Veterans' Appeals (the Board) from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a rating in excess of 50 percent for the Veteran's service-connected obsessive compulsive disorder, major depressive disorder, and attention deficit hyperactivity disorder.  Original jurisdiction now rests with the RO in Roanoke, Virginia.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in July 2016.  A transcript of that proceeding has been associated with the claims file.

In December 2015, the Veteran filed a claim for PTSD.  A July 2016 rating decision granted service connection for PTSD, incorporated that diagnosis into the Veteran's rating for obsessive compulsive disorder, major depressive disorder, and attention deficit hyperactivity disorder, and continued the 50 percent disability rating.  The Veteran filed a timely Notice of Disagreement (NOD) with respect to that decision.  However, as the Veteran's underlying psychiatric claim is currently on appeal, remand for the issuance of a Statement of the Case is unnecessary.

The Veteran contends that she is unemployable in part due to her service-connected PTSD.  See December 2015 VA Form 21-526EZ and January 2016 VA Form 21-8940.  The Veteran's TDIU claim was denied in a June 2016 rating decision.  The Veteran did not file a NOD with that decision.  Nevertheless, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Despite the prior denial of TDIU, as the Veteran asserts that she is unemployable due to the disability currently on appeal, the issue of a TDIU is before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the July 2016 hearing, the Veteran's representative indicated that she would request that the AOJ obtain the Veteran's treatment records from the McGuire VA Medical Center in Richmond, Virginia, as the Veteran had received much of her psychiatric treatment at that location.  See Hearing Transcript, pp. 16-17.  Although a July 2016 VA Form 21-4138 notes that records from McGuire VA Medical Center from November 20, 2015 to July 8, 2016 were requested, these records were not obtained or associated with the claims file.  Moreover, the record indicates that the Veteran was in receipt of VA vocational rehabilitation services until May 2015.  To date, the Veteran's vocational rehabilitation folder has not been associated with the record.  In light of the Federal Circuit's recent decision in Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016), which held "that 38 C.F.R. § 3.159(c)(3) extends the VA's duty to assist to obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance," the Board finds that remand is required to attempt to obtain those outstanding records.

Furthermore, in an unsigned January 2016 VA Form 21-4142a, the Veteran identified several sources of private treatment for her psychiatric condition, including Dr. J. S., Dr. K. K., Dr. S. G., Dr. A. S., Dr. P. O., Dr. J. J., and Dr. R. D., as well as Bethesda Hospital East in Boynton Beach, Florida.  In a February 9, 2016 letter, the RO requested that the Veteran complete and sign an attached VA Form 21-4142 so the RO could obtain those records.  The Veteran submitted a signed form which was received by the RO on February 26, 2016.  However, review of the electronic claims file does not show that the RO attempted to obtain the identified records.  To the extent that records were received pertaining to the aforementioned providers, they appear incomplete.  On remand, the AOJ should request that the Veteran reauthorize the release of treatment records from any private providers and make reasonable attempts to obtain the identified records.  

With regard to the Veteran's claim for a TDIU, further medical clarification is required.  In a February 2015 Mental Disorders Disability Benefits Questionnaire (DBQ), Dr. J. B. noted that the Veteran's service-connected psychiatric condition resulted in occupational and social impairment with deficiencies in most areas, and that her symptoms were unlikely to improve to a degree which would permit her to sustain employment or academic function over the next two years.  See also June 2016 letter from Dr. J. B.  However, the June 2016 VA PTSD examiner opined that the Veteran experienced mild or transient symptoms, was capable of performing simple and repetitive work tasks in a structured setting, would be able to understand orders and follow them, but would not be able to provide a leadership role in a crowded setting.  

The Veteran also submitted medical evidence from Dr. J. J., her treating physician for nonservice-connected Lyme disease.  Dr. J. J. wrote that neuropsychiatric manifestations were quite common within the context of Lyme disease, and symptoms may manifest widely, with somatic, sensory, mood, and behavioral presentations, including cognitive dysfunction of executive functioning, short term and working memory, concentration, word recall, and overall mentation.  He added that the condition caused significant impairment of the Veteran's activities of daily living.  See November 2015 record.  In a May 2016 letter, Dr. J. J. wrote that "[f]rom an infectious disease perspective, we do consider [the Veteran] to be profoundly and severely impaired in terms of occupational functioning, and it is our best medical opinion that she is unable to perform work activities in any capacity at this time."  

The Veteran's service connection claim for Lyme disease was denied in the June 2016 rating decision, and thus cannot be considered for TDIU purposes.  Given the overlap in psychiatric symptomatology between service-connected and nonservice-connected conditions, the Board finds that a medical opinion is necessary to address, to the extent feasible, the functional impairment caused solely the Veteran's service-connected disabilities.  

At present, service connection is in effect for PTSD (rated 50 percent disabling); lumbar myofasciitis (rated 10 percent disabling prior to May 7, 2015, and 20 percent disabling thereafter); snapping hip syndrome (rated 10 percent disabling); and left lower extremity radiculopathy (rated as noncompensable).  The Veteran has a combined evaluation of 60 percent, and therefore does not satisfy the minimum percentage rating requirements of 38 C.F.R. § 4.16 (a) (2015) for a TDIU.

However, VA regulations provide that if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16 (a) (2015), rating boards should refer to the Director of the Compensation Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16 (b) (2015).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b) (2015).

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107 (a) (West 2014); 38 C.F.R. §§ 3.103 (a), 3.326, 3.327, 4.16(a) (2015); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In this regard, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16 (a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  Instead, the Board must refer the Veteran's claim to the Director of the Compensation Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the TDIU claim.

Thus, if it is determined that the Veteran is unable to obtain or maintain substantially gainful employment solely due to her service-connected disabilities and the Veteran continues to not meet the schedular criteria for TDIU, the AOJ should refer the Veteran's claim to the Director of the Compensation Service for an extraschedular evaluation under 38 C.F.R. § 4.16 (b) (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's treatment for her service connected disabilities, including records from the McGuire VA Medical Center.  

Also, obtain and associate with the record the Veteran's vocational rehabilitation counseling folder.  

If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated her for her service-connected disabilities, including Dr. J. S., Dr. K. K., Dr. S. G., Dr. A. S., Dr. P. O., Dr. J. J., and Dr. R. D., as well as Bethesda Hospital East.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Then schedule the Veteran for review by a vocational specialist, if possible, to assist in determining the effect of her service-connected disabilities, individually or jointly, on her ability to obtain or maintain substantially gainful employment.  The claims file and all other pertinent records should be made available to the vocational specialist.

The specialist should address the functional and occupational impairment due to the service-connected disabilities as they relate to the ability to function in a work setting and to perform work tasks, including sedentary and physical tasks. The examiner should take into consideration the Veteran's level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.

The examiner should set forth a complete rationale underlying any conclusions drawn or opinions expressed.

4.  Additionally, if the Veteran does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16 (a) (2015), refer the claim to the Director of the Compensation Service for consideration of an extraschedular TDIU under 38 C.F.R. § 4.16 (b) (2015).

5.  Thereafter, readjudicate the Veteran's claims.  If any determination is unfavorable to the Veteran, she and her representative should be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and her representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

